Name: Commission Regulation (EC) No 1163/2002 of 28 June 2002 amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal products
 Type: Regulation
 Subject Matter: trade;  foodstuff;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R1163Commission Regulation (EC) No 1163/2002 of 28 June 2002 amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal products Official Journal L 170 , 29/06/2002 P. 0046 - 0047Commission Regulation (EC) No 1163/2002of 28 June 2002amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Whereas:(1) Article 3 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(3), as last amended by Regulation (EC) No 2299/2001(4), stipulates that, when a differentiated refund applies for a specific third country, entitlement to the refund is acquired on importation into that third country. Articles 14, 15 and 16 of that Regulation lay down the conditions for the payment of the refund when a differentiated refund applies and in particular the documents to be presented to prove the arrival of the product at destination.(2) When a differentiated refund applies, Article 18(1) and (2) of Regulation (EC) No 800/1999 stipulates that part of the refund, calculated using the lowest refund rate, is paid on application by the exporter once proof is furnished that the product has left the customs territory of the Community.(3) Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(5), as last amended by Regulation (EC) No 602/2001(6), provides for exceptions to Regulation (EC) No 800/1999 as a result of a trade agreement concluded in 2000 on the abolition of refunds on common wheat, flour and bran exported to Poland.(4) Trade agreements have recently been concluded between the European Community and Estonia, Latvia and Lithuania (the Baltic States) establishing certain concessions in the form of Community tariff quotas for certain agricultural products and the total liberalisation of trade in other agricultural products. In the cereals sector, one of these concessions is the abolition of refunds on most of the products referred to in Article 1(1) of Regulation (EEC) No 1766/92.(5) Article 7a of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(7), as last amended by Regulation (EC) No 1006/2002(8), provides for special arrangements for exports to Poland and the Baltic States.(6) Account must therefore be taken of those special arrangements, which are due to enter into force on 1 July 2002, so as not to impose unnecessary costs on exporters trading with the third countries concerned. To that end, in determining the lowest rate of refund, no account should be taken of the fact that no refund has been fixed for the destination concerned.(7) The provisions of Regulation (EC) No 1501/95 containing the exceptions to Regulation (EC) No 800/1999 should therefore be adapted to take account of the new trade agreements concluded with the Baltic States.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 13a of Regulation (EC) No 1501/95 is replaced by the following: "Article 13a1. As an exception to Article 16 of Commission Regulation (EC) No 800/1999(9), where the differentiation of the refund is the result solely of a refund not having been fixed for the destinations referred to in Annex IV to Regulation (EC) No 1162/95, proof that customs formalities for importation have been completed shall not be required for payment of the refund for the products listed in that Annex.2. The fact that a refund has not been fixed for the export of products as referred to in Annex IV to Regulation (EC) No 1162/95 for the destinations indicated therein shall not be taken into account in determining the lowest rate of refund within the meaning of Article 18(2) of Regulation (EC) No 800/1999."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 102, 17.4.1999, p. 11.(4) OJ L 308, 27.11.2001, p. 19.(5) OJ L 147, 30.6.1995, p. 7.(6) OJ L 89, 29.3.2001, p. 16.(7) OJ L 117, 24.5.1995, p. 2.(8) OJ L 153, 12.6.2002, p. 5.(9) OJ L 102, 17.4.1999, p. 11.